Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			      ATTACHMENT TO ADVISORY ACTION
The crux of applicant’s argument is that Guy et al. teach utilization of methyl sorbate as the co-agent to graft the silane to the butyl rubber.
Applicant’s asserts the polymer system of Igarashi (polyolefin and EVOH) is completely different from that of Guy et al.
Igarashi teaches utilization of 6 ppm of sorbic acid in example 13 falling with the recited 0.00001 to 10 ppm. 
Igarashi further teaches and equates the sorbic acid and sorbic acid ester in middle of [0050] and thus utilization of the sorbic acid ester in the example 13 in lieu of the sorbic acid would have been obvious to one skilled in the art.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The genus (i.e. sorbic acid ester) taught by Igarashi would encompass various species of sorbic acid esters such as methyl, ethyl, propyl, pentyl and so on, and Guy et al. are cited to show one of those species is known regardless of its usage.  Thus, a burden is on applicant to show that the instantly recited methyl sorbate and ethyl sorbate would have yielded any unexpected result over the sorbic acid or other alkyl sorbates.
As to data of the instant Table:  The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
The instant comparative example 1 without the methyl sorbate and ethyl sorbate would have little probative value since Igarashi teaches utilization of the sorbic acid in example 13. 
The instant comparative example 2 with 12 ppm of the methyl sorbate would have little probative value since Igarashi teaches utilization of 6 ppm of the sorbic acid in example 13.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/April 7, 2022                                                    /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762